DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Markhovsky et al. (US Publication 2015/0256972 A1).
In regards to claims 1 and 18 Markhovsky et al. (US Publication 2015/0256972 A1) an electronic circuit for generating a delayed radio signal for use in a radio communication device, the radio communication device configured to provide a transmit baseband signal in a baseband, to up-convert the transmit baseband signal into a transmit radio signal in a radio band, to transmit the transmit radio signal in the radio band (see paragraph 114; Master's RF front-end up-converts the base-band ranging signal, generated by the multi-path mitigation processor, using quadrature up-converter (i.e., mixer) 50 and transmits this up-converted signal. After the base-band signal is transmitted the master switches from TX to RX mode using RF Front-end TX/RX Switch 15)
and to simultaneously receive a receive radio signal in the same radio band (see paragraph 306 for support for a full-duplex as well as simplex and half-duplex operations), 
the electronic circuit comprising: an input circuit configured to obtain a copy of the transmit radio signal from the radio communication device (see paragraph 303; multiple copies of the RF signal with various delay times are superimposed onto the DLOS (Direct Line of Site) signal; see paragraph 364 The LTE DAS system produces multiple copies of the same signal seen at various time offsets to a mobile receiver (UE)); 
a delay circuit configured to delay a baseband signal that is input to the delay circuit (see paragraph 76; multiple copies of the RF ranging signal with various delay times are superimposed onto the DLOS RF ranging signal; see paragraph 116; the transponder switches from RX to TX mode using RF front-end switch 15 and after certain delay t.sub.RTX begins re-transmitting the stored base-band signal. Note that the delay is measured in the AM (transponder) system clock); 
an output circuit configured to output a delayed copy the transmit radio signal having a delay provided by the delay circuit (see paragraph 116; the delay is measured in the AM (transponder) system clock. Thus, t.sub.RTX.sup.AM=t.sub.RTX .beta..sup.AM.  The master receives the transponder transmission and down-converts the received signal back to the base-band signal using its RF back-end quadrature mixer 200, the digital I and Q filters 210 and 230, the digital quadrature oscillator 220 (see FIG. 3C);see paragraph 364; The LTE DAS system produces multiple copies of the same signal seen at various time offsets to a mobile receiver (UE).  The delays are used to uniquely determine geometric relationships between the antennas and the mobile receiver. The signal seen by the receiver resembles that seen in a multipath environment--except the major "multipath" components result from the sum of the offset signals from the multiple DAS antennas).
In regards to claims 2 and 19 Markhovsky teaches, a down-converting circuit configured to shift the frequency spectrum of the copy of the transmit radio signal from the radio band to the baseband to generate the copy of the transmit baseband signal, wherein the down-converting circuit is coupled between the input circuit and the delay circuit (see paragraph 114 and 116; After the base-band signal is transmitted the master switches from TX to RX mode using RF Front-end TX/RX Switch 15. The transponder receives and down-converts the received signal back using its RF Front-end mixer 85 (producing First IF) and ADC 140 (producing Second IF); Subsequently, the transponder switches from RX to TX mode using RF front-end switch 15 and after certain delay t.sub.RTX begins re-transmitting the stored base-band signal. Note that the delay is measured in the AM (transponder) system clock. Thus, t.sub.RTX.sup.AM=t.sub.RTX .beta..sup.AM. The master receives the transponder transmission and down-converts the received signal back to the base-band signal using its RF back-end quadrature mixer 200, the digital I and Q filters 210 and 230, the digital quadrature oscillator 220 (see FIG. 3C)).
In regards to claims 3 and 20, Markhovsky teaches, wherein the delay circuit is configured to receive the copy of a transmit baseband signal from the down-converting (see paragraph 116; the delay is measured in the AM (transponder) system clock. Thus, t.sub.RTX.sup.AM=t.sub.RTX .beta..sup.AM.  The master receives the transponder transmission and down-converts the received signal back to the base-band signal using its RF back-end quadrature mixer 200, the digital I and Q filters 210 and 230, the digital quadrature oscillator 220 (see FIG. 3C);see paragraph 364; The LTE DAS system produces multiple copies of the same signal seen at various time offsets to a mobile receiver (UE).  The delays are used to uniquely determine geometric relationships between the antennas and the mobile receiver. The signal seen by the receiver resembles that seen in a multipath environment--except the major "multipath" components result from the sum of the offset signals from the multiple DAS antennas).
In regards to claim 4, Markhovsky teaches, wherein the down-converting circuit comprises at least one frequency mixer for mixing the copy of the transmit radio signal with a sinusoidal signal representing a carrier frequency corresponding to the radio band (see paragraph 114; Master's RF front-end up-converts the base-band ranging signal, generated by the multi-path mitigation processor, using quadrature up-converter (i.e., mixer) 50 and transmits this up-converted signal).
In regards to claim 5, Markhovsky teaches, an up-converting circuit configured to the shift a frequency spectrum of the copy of delayed baseband signal to a radio band to generate a delayed copy of the radio signal, wherein the up-converting circuit is coupled between the delay circuit and the output circuit (see paragraph 114; Master's RF front-end up-converts the base-band ranging signal, generated by the multi-path mitigation processor, using quadrature up-converter (i.e., mixer) 50 and transmits this up-converted signal. After the base-band signal is transmitted the master switches from TX to RX mode using RF Front-end TX/RX Switch 15).
In regards to claim 6, Markhovsky teaches, wherein the up-converting circuit is configured to provide the copy of delayed radio signal to the output circuit (see paragraph 116; the retransmission of the signal after the delay).
In regards to claim 7, Markhovsky teaches, wherein the up-converting circuit comprises at least one frequency mixer for mixing the delayed baseband signal with a sinusoidal signal representing a carrier frequency corresponding to the radio band (see paragraph 181; the sinusoid s(t) and the subsequent equations).
In regards to claim 8, Markhovsky teaches, wherein the delay circuit is configured to delay the copy of the transmit baseband signal by a variable amount of time to generate the delayed baseband signal (see paragraph 76; In case of RF reflections (e.g., multi-path), multiple copies of the RF ranging signal with various delay times are superimposed onto the DLOS RF ranging signal; also see paragraph 303; In case of RF reflections (e.g., multi-path), multiple copies of the RF signal with various delay times are superimposed onto the DLOS (Direct Line of Site) signal).
In regards to claim 9, Markhovsky teaches, wherein the output circuit is configured to output the delayed copy the transmit radio signal to a cancellation circuit (see paragraph 179; requires transmitted pulses each having a zero-signal precursor. It is possible to achieve that goal by modifying the signal so that the sinusoidal waveform between the pulses is cancelled out)
In regards to claim 10, Markhovsky teaches, at least one weighting circuit for weighting the delayed copy of the transmit baseband signal (see paragraph 214; weighted coefficients at the receiver).
In regards to claim 11, Marknovsky teaches, wherein at least the input circuit, the delay circuit and the output circuit comprise passive components (see figures 3A, 3B and 3C; the components do not appear to be any that can generate power; thus they read on being passive components).
In regards to claim 12, Markhovsky teaches, wherein the electronic circuit is integrated on a semiconductor chip (see paragraphs 58-59; the various ways the system can be integrated in to products/circuits).
In regards to claim 13, Markhovsky teaches method of generating a delayed radio signal for use in a radio communication device configured to provide a transmit baseband signal in a baseband, to up-convert the transmit baseband signal into a transmit radio signal in a radio band, to transmit the transmit radio signal in the radio band, and to simultaneously receive a receive radio signal in the same radio band (see paragraph 306 for support for a full-duplex as well as simplex and half-duplex operations), 
the method comprising: receiving a copy of the transmit radio signal from the radio communication device; down-converting the frequency spectrum of the copy of the transmit radio signal from the radio band to the baseband to generate the copy of the transmit baseband signal (see paragraph 303; multiple copies of the RF signal with various delay times are superimposed onto the DLOS (Direct Line of Site) signal; see paragraph 364 The LTE DAS system produces multiple copies of the same signal seen at various time offsets to a mobile receiver (UE));
delaying a copy of the transmit baseband signal by an amount of time to generate a delayed baseband signal (see paragraph 76; multiple copies of the RF ranging signal with various delay times are superimposed onto the DLOS RF ranging signal; see paragraph 116; the transponder switches from RX to TX mode using RF front-end switch 15 and after certain delay t.sub.RTX begins re-transmitting the stored base-band signal. Note that the delay is measured in the AM (transponder) system clock);
up-converting the frequency spectrum of the delayed baseband signal to the radio band to generate a delayed radio signal; up-converting the frequency spectrum of the delayed baseband signal to the radio band to generate a delayed radio signal (see paragraph 114; Master's RF front-end up-converts the base-band ranging signal, generated by the multi-path mitigation processor, using quadrature up-converter (i.e., mixer) 50 and transmits this up-converted signal. After the base-band signal is transmitted the master switches from TX to RX mode using RF Front-end TX/RX Switch 15);
and outputting the delayed radio signal for canceling the delayed radio signal from the receive radio signal (see paragraph 179; requires transmitted pulses each having a zero-signal precursor. It is possible to achieve that goal by modifying the signal so that the sinusoidal waveform between the pulses is cancelled out).
In regards to claim 14, Markhovsky teaches, wherein delaying the copy of the transmit baseband signal comprises delaying the copy of the transmit baseband signal see paragraph 76; In case of RF reflections (e.g., multi-path), multiple copies of the RF ranging signal with various delay times are superimposed onto the DLOS RF ranging signal; also see paragraph 303; In case of RF reflections (e.g., multi-path), multiple copies of the RF signal with various delay times are superimposed onto the DLOS (Direct Line of Site) signal).
In regards to claim 16 Markhovsky teaches, wherein up-converting the delayed baseband signal comprises mixing the delayed baseband signal with a sinusoidal signal representing a carrier frequency corresponding to the radio band (see paragraph 181; the sinusoid s(t) and the subsequent equations).
In regards to claim 17 Markhovsky teaches, wherein down-converting the copy of the transmit radio signal comprises mixing the copy of the transmit radio signal with a sinusoidal signal representing a carrier frequency corresponding to the radio band (see paragraph 114; Master's RF front-end up-converts the base-band ranging signal, generated by the multi-path mitigation processor, using quadrature up-converter (i.e., mixer) 50 and transmits this up-converted signal).
Allowable Subject Matter
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/               Primary Examiner, Art Unit 2466